The judge at Special Term granted plaintiff's motion upon the authority of the case of Stewert v. Hamel (33 Hun, 44). The General Term disapproved of the decision in that case, and held that the jurisdiction of an equity court to enter a deficiency judgment in an action to foreclose a mortgage is strictly statutory, and that such a judgment can be entered only after a sale under the foreclosure judgment and a deficiency thus resulting and ascertained.
In England, and in this state prior to the Revised Statutes, the Court of Chancery, in an action to foreclose a mortgage, was not supposed to have jurisdiction to render a personal judgment against the mortgagor upon his bond or covenant to pay the mortgage debt, and such a judgment could only be *Page 278 
obtained by an action at law. (Noonan v. Lee, 2 Black, 499, 501; Orchard v. Hughes, 1 Wall. 73; Dunkley v. Van Buren,
3 Johns. Ch. 330; Jones v. Conde, 6 id. 77; Globe Ins. Co. v. Lansing, 5 Cow. 380; Sprague v. Jones, 9 Paige, 252;Equitable Life Ins. Socy. v. Stevens, 63 N.Y. 341, 344;Burroughs v. Tostevan, 75 N.Y. 567, 572.) This was an exception to the general rule, that where a court of equity obtains jurisdiction of an action it will retain it and administer full relief, both legal and equitable, so far as it pertains to the same transaction or the same subject-matter. (Lynch v. Elevated Railroad Co., 129 N.Y. 274; McGean v.The Same, recently decided in this court.*) The purpose of this rule was to relieve parties from the expense and vexation of two suits, one equitable and the other legal, where the whole controversy could be adjusted in the one suit. There was no reason, so far as we can perceive, for taking the case of a mortgage foreclosure out of this convenient and beneficent rule; and the lawmakers of this state took early occasion to change the law by providing that a personal judgment for a deficiency may be given in the foreclosure action against any party liable for the mortgage debt. (2 R.S. 191, §§ 151, 154.) They went further than the equitable rule, and authorized a personal judgment, not only against the mortgagor, as to whom equitable relief could be had, but also against any other person who was obligated for the payment of the same debt.
It was early held that a contingent decree for the payment of the deficiency could be made before the sale under the foreclosure judgment. (McCarthy v. Graham, 8 Paige, 480.)
The position taken by the defendant (in which the court below sustained him) is extremely technical. It was provided in the Revised Statutes that a personal judgment against the mortgagor might be ordered "for the balance of the mortgage debt that may remain unsatisfied after a sale of the premises;" and the Code is substantially the same. (§ 1627.) His claim is that as there has been and could be no sale upon the judgment in this action, the deficiency could not be ascertained in *Page 279 
the mode mentioned in the statute, and that, therefore, a deficiency judgment is unauthorized, and that the plaintiff must bring an action at law to obtain such a judgment.
The purpose of the provisions contained in the Revised Statutes and re-enacted in the Code was to change the chancery rule as it had before been understood, and to bring the practice in foreclosure actions within the general chancery rule above referred to, and even, as we have seen, to extend that rule. The deficiency was to be ascertained by a sale of the mortgage premises, and not by the estimates of witnesses or other less satisfactory evidence. We are asked to hold that enough of the old chancery rule is left to prevent a deficiency judgment, unless the deficiency be ascertained by a sale in the action in which the judgment is asked. We think we are justified in holding that that rule has been entirely swept away and that the general rule in equity practice above referred to, except as it is modified by the provisions of the Code, governs foreclosure as other equitable actions. Where there is a sale under the foreclosure judgment, and after the application of the proceeds there is a balance unpaid upon the mortgage, the deficiency is thus ascertained. But the full purpose of the statute has been accomplished if the deficiency be ascertained, as in this case, by a sale in an action to foreclose a prior mortgage to which the defendant was a party.
The surplus arising from the sale under the prior mortgage is as to this plaintiff, for the purposes of the lien of his mortgage, to be treated as real estate. (Moses v. Murgatroyd,
1 John. Ch. 119; Dunning v. Ocean National Bank, 61 N.Y. 497. ) The surplus money took the place of the real estate and the plaintiff's lien was transferred to that. He could not sell it under his judgment, but he had the right to have it applied upon his judgment, and such application took the place of and was in lieu of a sale of the real estate. The deficiency was thus ascertained; and we cannot hold that a court of equity could not, in such a case, give a personal judgment for the deficiency, without going against the prevailing practice under the general rule above referred to, without *Page 280 
unnecessarily shortening the arm of equity and sacrificing substance to mere form. The plaintiff properly obtained his equitable judgment, and as part of the relief to which he is entitled, to do complete justice between the parties, he should have the deficiency judgment which he asks.
The order of the General Term should be reversed and that of the Special Term affirmed, with costs in this court and the Supreme Court.
All concur.
Ordered accordingly.
* 133 N.Y. 9.